110 U.S. 385
4 S.Ct. 25
28 L.Ed. 172
Ex parte COTA.
February 4, 1884.

Asst. Atty. Gen. Maury, for respondent.
No brief filed for petitioner.
WAITE, C. J.


1
It was decided at the last term in Ex parte Tom Tong, 108 U. S. [S. C. 2 SUP. CT. REP. 871,] that this court could not take jurisdiction of a certificate of division in opinion between the judges of a circuit court in proceedings under a writ of habeas corpus until final judgment has been rendered in accordance with the opinion of the presiding justice or judge. This is such a case, and it is consequently remanded to the circuit court for further proceedings according to law.